      Case 2:20-cv-01750-JAD-NJK Document 18
                                          16 Filed 12/29/20 Page 1 of 2




 1   PAUL T. TRIMMER
     State Bar No. 9291
 2   Paul.trimmer@jacksonlewis.com
     JACKSON LEWIS P.C.
 3   300 S. Fourth Street, Suite 900
     Las Vegas, Nevada 89101
 4   Tel:    (702) 921-2460
     Fax: (702) 921-2461
 5
     HOWARD SHAPIRO (pro hacforthcoming)
 6   Howard.Shapiro@jacksonlewis.com
     RENE E. THORNE (pro hacforthcoming)
 7   Rene.Thome@iacksonlewis.com
     JACKSON LEWIS P.C.
 8   650 Poydras Street, Ste. 1900
     New Orleans, LA 70130
 9   Tel:   (504) 208-1755

10   JUAN C. OBREGON (pro hacforthcoming)
     Juan.Obregon@jacksonlewis.com
11   JACKSON LEWIS P.C.
     950 17th Street, Ste. 2600
12   Denver, CO 802202
     Tel: (303) 892-0404
13
     Attorneysfor Defendants
14
                               UNITED STATES DISTRICT COURT
15
                                       DISTRICT OF NEVADA
16
     EBONI D. LUCAS, JEREMY GOARD,
17   CHRISTOPHER MANLONGAT and
     SHAWNDREA STAFFORD, individually
18   and on behalf of all others similarly
     situated,
19                                                CIVIL ACTION NO. 2:20-cv-01750-JAD-NJK
            Plaintiffs,
20   v.
                                                  STIPULATED BRIEFING SCHEDULE AND
21   MGM RESORTS INTERNATIONAL,                    SCHEDULING ORDER SUBMITTED FOR
     THE INTERNAL COMPENSATION                      DEFENDANTS' MOTION TO DISMISS
22   COMMITTEE OF MGM RESORTS
     INTERNATIONAL, THE                                SPECIAL REVIEW REQUESTED
23   ADMINISTRATIVE COMMITTEE OF
     MGM RESORTS INTERNATIONAL, and
24   JOHN DOES 1-30                                               ECF No. 16

25          Defendants.

26          Defendants MGM Resorts International, The Internal Compensation Committee of MGM

27   Resorts International, the Administrative Committee of MGM Resorts International, and John

28   Does 1-30 ("Defendants"), and Plaintiffs, Eboni D. Lucas, Jeremy Goard, Christopher Manlongat
                                                   -1-
       Case 2:20-cv-01750-JAD-NJK Document 18
                                           16 Filed 12/29/20 Page 2 of 2




 1   and Shawndrea Stafford, individually and on behalf of all others similarly situated ("Plaintiffs"),

 2   by and through their respective counsel, submit the following proposed briefing schedule in

 3   connection with Defendants' Motion to Dismiss for the Court's review and approval.

 4            On December 14, 2020, Plaintiffs provided Defendants with waivers of service of the

 5   Amended Complaint, making Defendants' Motion to Dismiss in this class action matter due on

 6   February 12, 2021. Given the complexity of the case, the parties agreed to an extension of that

 7   deadline by three weeks, and request that the Court order the following briefing schedule:

 8                                         PROPOSED SCHEDULE

 9            1. March 5, 2021 — Defendant's Motion to Dismiss;

10            2. April 5, 2021 — Plaintiffs' Opposition;

11            3. April 26, 2021 — Defendants' Reply Brief in Support of Motion to Dismiss.

12            4. Because the outcome of the Motion to Dismiss will have a substantial impact on the
                 scope, time and expense of discovery, the Parties request that further proceedings,
13               including submission of the LR 26-1 Scheduling Order and discovery, be held in
                 abeyance until the Court has ruled on the Motion to Dismiss.
14

15            Dated: December 29, 2020.
16   /s/ Paul T. Trimmer                                   Is/ Mark K Gvandoh
     Paul T. Trimmer (NV Bar #9291)                        Mark K. Gyandoh
17   JACKSON LEWIS P.C.                                    CAPOZZI ADLER, P.C.
     300 S. Fourth Street, Suite 900                       312 Old Lancaster Road
18   Las Vegas, NV 89101
                                                           Merion Station, PA 19066
19   Howard Shapiro (pro hacforthcoming)
     Rene E. Thorne (pro hac forthcoming) ORDER Donald R. Reavey
20                                                          CAPOZZI ADLER, P.C.
     JACKSON LEWIS P.C.
21            BasedStreet,
     650 Poydras     on theSuite
                            parties'
                                 1900                       2933and
                                     stipulation [ECF No. 16]     North     causeStreet
                                                                     goodFront     appearing, the Court
     New   Orleans,  LA   70130                             Harrisburg,   PA   17110
     adopts this proposed briefing schedule for the forthcoming motion to dismiss. However, to
22   obtain a stay of discovery or discovery-related obligations and deadlines, the parties must
     Juan     Obregon   (pro hacforthcoming)                Martin L. Welsh
23   file aC.
            proper  joint  motion  to stay with a memorandum of points and authorities. See Tradebay,
     JACKSON                                                LAW OFFICE OF HAYES & WELSH
     LLC v. eBay,LEWIS      P.C.
                    Inc., 278 F.R.D. 597, 601 (D. Nev. 2011) (“It is well-established that a party
     950 17th Street, Ste. 2600                             199 North Arroyo Grand Blvd., Ste 200
24   seeking a stay of discovery carries the heavy burden     of makingNV
                                                            Henderson,     a strong
                                                                                89074showing why discovery
     Denver, CO 802202
     should be denied.”); see also Local Rule IC 2-2(b) Attorney
                                                            (“For eachfortype  of relief requested or purpose
                                                                          Plaintiffs
25   Attorneyfor Defendants
     of the document, a separate document must be filed and a separate event must be selected for that
26   document”); Local Rule 7-2(a) (“The motion       must
                                               IT IS SO     be supported by a memorandum of points and
                                                         ORDERED
     authorities”).
27                                                           _________________________________
                                               Judge, U. S. District Court Judge Jennifer A. Dorsey
                                                             U.S. District
28                                             Dated:        Dated: December 29, 2020

                                                        -2-
